DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
1. Claims 1-20 are allowed.
2. The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia,  
a magnetic body enclosing first and second internal coil parts,
wherein a portion of the first or second internal coil part disposed directly adjacent to respective first or second via pad includes a first side having a recess accommodating the respective first or second via pad, and a second side opposing the first side, and the second side has a curvature that remains substantially the same as a curvature of a neighboring area in the first or second internal coil part disposed directly adjacent to the respective first or second via pad.
Claim 7 recites, inter alia,  
a magnetic body enclosing first and second internal coil parts disposed in a direction and overlapping the via in the direction, 
wherein a portion of the first or second internal coil part disposed directly adjacent to the respective first or second via pad includes a first side having a recess accommodating the respective first or second via pad, and a second side opposing the first side, and both neighboring areas, with respect to a winding direction of the first or second internal coil part, of said portion of the first or second internal coil part directly adjacent to the respective first or second via pad are disposed radially farther than the respective first or second via pad.
Claim 14 recites, inter alia,  
a magnetic body enclosing the first and second internal coil parts disposed in a direction and overlapping the via in the direction, 
wherein a portion of the first or second internal coil part disposed directly adjacent to the respective first or second via pad includes a first side having a recess accommodating the respective first or second via pad, and a second side opposing the first side, and 
a shape of the second side is similar to a shape of a neighboring area in the first or second internal coil part disposed directly adjacent to the respective first or second via pad.

The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837